           Case 1:18-cv-01468-AWI-SAB Document 48 Filed 04/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA
 8

 9   ELENOR SKYE VILLANUEVA PATINO                       CASE NO. 1:18-CV-01468-AWI-SAB
     et al.,
10
                           Plaintiffs,                   ORDER DENYING STIPULATION AND
11                                                       PROPOSED ORDER
                    v.
12                                                       (Doc. No. 45)
     COUNTY OF MERCED et al.,
13
                           Defendants.
14

15         Plaintiffs Elenor Patino and Lillyanna Patino (“Plaintiffs”) stipulated with Defendants
16 California Forensic Medical Group, Inc., Jessica Aguilar, Brandon Boggs, and Amber Nunes to

17 dismiss one of Plaintiffs’ four causes of action — namely, the second cause of action for violation

18 of California Government Code § 845.6 — against California Forensic Medical Group, Inc.,

19 Jessica Aguilar, Brandon Boggs, and Amber Nunes. See Doc. No. 42 (first stipulation and

20 proposed order). According to these parties, the stipulation was made pursuant to Rule 41(a) of

21 the Federal Rules of Civil Procedure, and these parties asked the Court to issue an order adopting

22 the stipulation pursuant to Rule 41. The stipulation neither encompassed nor was agreed to by

23 Defendants County of Merced, Vernon Warnke, Greg Sullivan, Corey Gibson, and Aaron

24 Rosenburg.

25         The Court denied the stipulation and proposed order because they were procedurally
26 improper, and the Court clearly stated why they were procedurally improper:
27                 The stipulation and proposed order are procedurally improper. When a
           party seeks to dismiss some, but not all, of its claims, Rule 15 governs, not Rule 41.
28         See Gen. Signal Corp. v. MCI Telecommunications Corp., 66 F.3d 1500, 1513 (9th
           Case 1:18-cv-01468-AWI-SAB Document 48 Filed 04/17/20 Page 2 of 2

            Cir. 1995) (“[W]e have held that Rule 15, not Rule 41, governs the situation when a
 1          party dismisses some, but not all, of its claims.”). Accordingly, if Plaintiffs wish to
            dismiss less than all of their claims, then they must attempt to do so pursuant Rule
 2          15’s amendment procedures.
 3 Doc. No. 44. The order denying the stipulation and proposed order was filed on April 6, 2020.

 4          The next day, on April 7, 2020, the parties filed a second stipulation and proposed order to
 5 dismiss the second cause of action against Defendants California Forensic Medical Group, Inc.,

 6 Jessica Aguilar, Brandon Boggs, and Amber Nunes. Unlike the first stipulation and proposed

 7 order, the second stipulation and proposed order were agreed to by all Defendants, including the

 8 County of Merced, Vernon Warnke, Greg Sullivan, Corey Gibson, and Aaron Rosenburg. But just

 9 like the first stipulation and proposed order, the second stipulation and proposed order were made

10 pursuant to Rule 41. In other words, despite the Court clearly telling Plaintiffs that they must use

11 Rule 15’s amendment procedures if Plaintiffs want to dismiss less than all of their claims,

12 Plaintiffs nonetheless proceeded with the second stipulation and proposed order pursuant to Rule

13 41, not Rule 15’s amendment procedures. Consequently, the second stipulation and proposed

14 order are procedurally improper and will be denied for the same reason that the first stipulation

15 and proposed order were procedurally improper and were denied.

16          Accordingly, IT IS HEREBY ORDERED that the second stipulation and proposed order to
17 dismiss the second cause of action for violation of California Government Code § 845.6 against

18 Defendants California Forensic Medical Group, Inc., Jessica Aguilar, Brandon Boggs, and Amber

19 Nunes (Doc. No. 45) are DENIED.

20
     IT IS SO ORDERED.
21

22 Dated: April 17, 2020
                                                 SENIOR DISTRICT JUDGE
23

24

25

26
27

28

                                                      2
